Exhibit 99.1 Financial Statements and Report of Independent Certified Public Accountants Airborne, Inc. Period from May 1, 2011 through January 31, 2012 Year ended April 30, 2011 Period from October 7, 2009 through April 30, 2010 Period from May 1, 2009 through October 6, 2009 Contents Page Report of Independent Certified Public Accountants 3 Financial Statements Balance sheets 5 Statements of operations 7 Statements of changes in shareholder’s equity (deficit) 8 Statements of cash flows 9 Notes to financial statements 11 Report of Independent Certified Public Accountants Board of Directors Airborne, Inc. We have audited the accompanying balance sheets of Airborne, Inc. (“Successor”, a Delaware corporation and wholly-owned subsidiary of GF Consumer Health, LLC) as of January31, 2012 and April30, 2011 and the related statements of operations, changes in shareholder’s equity (deficit), and cash flows for the period from May1, 2011 through January31, 2012, the year ended April30, 2011, and the period from October7, 2009 through April30, 2010, and for Airborne Health, Inc. (“Predecessor”, a Delaware corporation and wholly-owned subsidiary of Airborne Holdings Inc.) for the period from May1, 2009 through October6, 2009.These financial statements are the responsibility of the Company’s management.Our respon­sibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing stan­dards generally accepted in the United States of America as established by the American Institute of Certified Public Accoun­tants.Those standards require that we plan and perform the audit to obtain reasonable assur­ance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for design­ing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all mate­rial respects, the financial position of Airborne, Inc. as of January31, 2012 and April30, 2011, and the results of its operations and its cash flows for the period from May1, 2011 through January31, 2012, the year ended April30, 2011, and the period from October7, 2009 through April30, 2010, and Airborne Health, Inc. for the period from May1, 2009 through October6, 2009, in confor­mity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Minneapolis, Minnesota March 29, 2012 FINANCIAL STATEMENTS Airborne, Inc. BALANCE SHEETS Successor January 31, April 30, ASSETS CURRENT ASSETS Cash and equivalents $ $ Restricted cash Accounts receivable, net of allowances of $1,580,216 and $981,498 at January 31, 2012 and April 30, 2011 Inventories Income tax receivable - Deferred tax assets Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Trademarks Goodwill Other intangible assets, net Total other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 5 Airborne, Inc. BALANCE SHEETS - CONTINUED Successor LIABILITIES AND January 31, April 30, SHAREHOLDER'S EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Advertising Payroll Other Income taxes payable - Total current liabilities LONG-TERM LIABILITIES Deferred rent Capital lease Deferred tax liabilities Total long-term liabilities SHAREHOLDER’S EQUITY Common stock; $0.001 par value, 1,000 shares authorized, issued and outstanding 1 1 Additional paid-in capital Retained earnings Total shareholder’s equity TOTAL LIABILITIES AND SHAREHOLDER’S EQUITY $ $ The accompanying notes are an integral part of these financial statements. 6 Airborne, Inc. STATEMENTS OF OPERATIONS Successor Predecessor Period from May 1, 2011 Year ended Period from
